Per Curiam.
The respondent, who was plaintiff below, brought this action against the Northern Pacific Railway Company and C. O. Cooper, as defendants, to recover certain personal property alleged to belong to the estate of one Harry Winters, of which the respondent was trustee in bankruptcy, which personal property, it was alleged, the defendants wrongfully and unlawfully withheld from the possession of the respondent.' The defendants appeared separately and by separate counsel and separately answered to the merits of the controversy. A trial was thereafter had, resulting in a judgment for the respondent. The defendant O. C. Cooper appealed from the judgment, but did not serve her notice of appeal on her co-defendant, and the respondent moves to dismiss the appeal for that reason. The motion must be granted. Under the statute and the repeated rulings of this court, such an omission is fatal to the right to have the case heard on appeal. Appeal dismissed.